DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-7; prior art fails to disclose or suggest, inter alia, a control circuit for a resonant converter, comprising: a memory, coupled to a communication interface, configured to provide a frequency setting signal, the frequency setting signal is capable of being programmed through the communication interface; and a primary switching control circuit, coupled to the memory to receive the frequency setting signal, and configured to provide a first control signal and a second control signal to control the high-side switch and the low-side switch respectively, when the resonant converter is set to operate in an open loop mode, a frequency of the first control signal and the second control signal is determined by the frequency setting signal, an on-time period of the high-side switch is equal to an on-time period of the low-side switch, and the on-time period of the high-side switch is less than half of a resonant period of the resonant circuit.
Claims 8-14; prior art fails to disclose or suggest, inter alia, a control method for controlling a resonant converter, comprising: providing a frequency setting signal, the frequency setting signal is capable of being programmed through a communication interface; providing a first control signal to control the high-side switch and a second control signal to control the low-side switch; and operating the resonant converter in an open loop mode, wherein a frequency of the high-side switch and the low-side switch is determined by the frequency setting signal, an on-time period of the high-side switch is equal to an on-time period of the low-side switch, and the on-time period of the high-side switch is less than half of a resonant period of the resonant circuit.
Claims 15-20; prior art fails to disclose or suggest, inter alia, a resonant converter, comprising: a control circuit, configured to provide a first control signal to control the high-side switch and a second control signal to control the low-side switch, the control circuit is configured to set the resonant converter to operate in either an open loop mode or a voltage close loop mode; wherein when the resonant converter is set to operate in the open loop mode, a frequency of the high-side switch and the low side switch is determined by a frequency setting signal, an on-time period of the high-side switch is equal to an on-time period of the low-side switch, and the on-time period of the high-side switch is less than half of a resonant period of the resonant circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0336557 Cook et al. disclose a LLC converter system; US 20200044570 Kurokawa discloses a power circuit apparatus; US 10,862,399 Rai disclose a calibration and trimming controller for a flyback converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                       4/23/2022